DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Argument
Applicant's arguments, filed 08/24/2021, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 17 and 19-20 have been canceled.
Claims 1-16 and 18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ponukumati et al. (U.S. 20150349836) in view of Frydman et al. (U.S. 10193602) and further in view of ASTERJADHI et al. (U.S. 20200014599).
For claim 1, Ponukumati et al. disclose a wireless communication device, comprising:
The wireless communication device 100 may include a control unit 110, a first communications unit 120, a second communications unit 125, a first antenna 130, a second antenna 135, a first subscriber identity module (SIM) 140, a second SIM 150, a user interface device 170, a storage 180, and one or more temperature sensors 185.);
a controller configured to switch RF modules based on temperatures of the plurality of RF modules so that a RF module performing wireless communication among the plurality of RF modules is changed from a first RF module to a second RF module based on a first temperature of the first RF module and a second temperature of the second RF module when the second temperature is lower than a first temperature threshold value (at least [0003]-[0006] and [0039]-[0063].   The wireless communication device may include: a first communications unit configured to communicate with a first communication network; a second communications unit configured to communicate with a second communication network; a control unit configured to control operation of the wireless communication device; and one or more temperature sensors configured to sense operating temperatures of the first communications unit and the second communications unit and provide temperature signals to the control unit.  In response to a determination that an operating temperature of the first communications unit conducting a first call in process exceeds a predetermined threshold temperature and an operating temperature of the second communications unit does not exceed the predetermined threshold temperature, the control unit is configured to cause the first call in process on the first communications unit to be switched from a first transceiver chain in the first communications unit to a second transceiver chain in the second communications unit.)
a context storage configured to store information on the plurality of RF modules used for the wireless communication (at least [0045] and [0065].   The control unit 110 may compare the first power amplifier 204 operating temperature determined from the temperature signal from the one or more temperature sensors 185 with a predetermined threshold temperature. The predetermined threshold temperature may be set to a predefined temperature, for example, an increase to within about 5.degree. C. of a typical safe operating temperature of about 65.degree. C. for the first power amplifier 204.   Furthermore, the maximum transmit power limit (MTPL) of the first transceiver chain 215 of the first communications unit 120 may be reduced based on the operating temperature.  It should be understood that the wireless communication device may include a memory/hardware which stores the predetermined threshold temperature and the maximum transmit power limit (MTPL) of the first transceiver chain 215 of the first communications unit 120), and
The control unit 110 may compare the operating temperature of the second power amplifier 254 of the second transceiver chain 245 to the predetermined threshold temperature.  Furthermore, the maximum transmit power limit (MTPL) of the second transceiver chain 245 of the second communications unit 125 may be reduced based on the operating temperature.  It should be understood that the wireless communication device may include the memory/hardware which stores the predetermined threshold temperature and the maximum transmit power limit (MTPL) of the second transceiver chain 245 of the second communications unit 125.)
However, Ponukumati et al. do not disclose a back-end module configured to generate a baseband signal from signals provided by the plurality of RF modules; and wherein the controller is further configured to limit transmission power of the first RF module based on at least one of power consumption of the first RF module or a driving time of the first RF module.
	In the same field of endeavor, Frydman et al. disclose a back-end module configured to generate a baseband signal from signals provided by the plurality of RF modules (at least element 140 in Fig. 1 and col. 5, lines 35-50.  The baseband processor 140 may convert the received data into data symbols using any one of a plurality 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ponukumati et al. as taught by Frydman et al. for purpose of outputting a baseband signal including the data symbols to the selected RF module 110 or 120.
	In the same field of endeavor, ASTERJADHI et al. disclose the controller is further configured to limit transmission power of the first RF module based on at least one of power consumption of the first RF module or a driving time of the first RF module (at least [0067].  In low power (consumption) mode, a station may intentionally lower its maximum transmit power.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ponukumati et al. as taught by ASTERJADHI et al. for purpose of saving battery life or for some other reason.
For claim 2, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 1.  Ponukumati et al. disclose wherein each of the plurality of RF modules comprises a power detector configured to detect received At least one of the one or more temperature sensors 185 may be disposed at a location to sense an operating temperature of the first power amplifier 204, and at least one of the one or more temperature sensors 185 may be disposed at a location to sense an operating temperature of the second power amplifier 254.  When power amplifier operating temperature exceeds a predetermined threshold temperature during a call on one subscription, the call may be switched from a transceiver chain in use to the other transceiver chain. If calls on both subscriptions are active, the transceiver chain switching occurs if a transceiver chain processing a call on one subscription transmits at lower power and/or lower temperature than the transceiver chain processing a call on the other subscription.)
For claim 2, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 1.  Frydman et al. disclose wherein the back-end module comprises a power detector configured to detect power of the baseband signal generated by the back-end module, and wherein the controller is configured to switch the RF modules based on the power of the baseband signal (at least col. 14, line 55 to col. 15, line 35. The wireless device 802 may also include a signal detector 818 that may be used in an effort to detect and quantify the level of signals received by the transceiver 814. The signal detector 818 
For claim 4, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 1.  Frydman et al. disclose wherein the controller is configured to measure as a measured value at least one of a reference signal received power (RSRP), a received signal strength indicator (RSSID), reference signal received quality (RSRQ), or a signal to interference noise ratio (SINR) of baseband signals respectively corresponding to the plurality of RF modules and to switch the RF modules based on the measured value (at least col. 14, line 55 to col. 15, line 35. The wireless device 802 may also include a signal detector 818 that may be used in an effort to detect and quantify the level of signals received by the transceiver 814. The signal detector 818 may detect such signals as total energy, energy per subcarrier per symbol, power spectral density and other signals. For example, the signal detector 818 may be used to determine an SNR, RSSI and/or C/I for each of the 
For claim 5, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 1.  Ponukumati et al. disclose wherein the controller is further configured to limit transmission power of the first RF module based on at least one of a temperature of the first RF module or a specific absorption rate (SAR) due to the first RF module (at least [0002].  The rise in temperature of the wireless communication device resulting from high power transmission levels is mitigated by reducing the maximum transmit power limit (MTPL).)
For claim 6, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 5.  Frydman et al. disclose wherein the controller comprises: a lookup table including information on transmission power components corresponding to one or more combinations of the temperature of the first RF module, the power consumption of the first RF module, the driving time of the first RF module, and the specific absorption rate of the first RF module; or an artificial neural network (ANN) trained to output transmission power from at least one of the temperature of the first RF module, the power consumption of the first RF module, the driving time of the first RF module, or the specific absorption rate due to the first RF module (at least col. 7, lines 12-45.  The temperature 
	For claim 7, the claim has features similar to claim 1.  Therefore, the claim is also rejected for the same reasons in claim 1.
For claim 8, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 7.  Ponukumati et al. disclose wherein the determining whether to switch the RF modules comprises determining that switching the RF modules is to be performed when the temperature of the first RF module exceeds the first threshold value (at least [0006].  The method may include: detecting an operating temperature of a first communications unit conducting a first call in process; comparing the operating temperature of the first communications unit to a predetermined temperature threshold; and determining whether the operating temperature of the first communications unit exceeds the predetermined temperature threshold; in response to a determination that the operating temperature of the first communications unit exceeds the predetermined temperature threshold, detecting an operating temperature of a second communications unit; comparing the operating temperature of the second communications unit to the predetermined temperature threshold; and in response to a determination that the operating temperature of the second communications unit does not exceed the predetermined temperature 
For claim 9, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 8.  Frydman et al. disclose limiting transmission power of the first RF module when the temperature of the first RF module exceeds the first threshold value (at least col. 7, lines 12-45.  The temperature manager 250 may put the selected RF module to sleep, for example, by gating power to the selected RF module, gating an oscillator signal to a mixer in the selected RF module, etc.)
For claim 10, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 9.  Frydman et al. disclose wherein the limiting of the transmission power of the first RF module comprises at least one of: adding an offset to transmission maximum power reduction (MPR) based on the temperature of the first RF module; or limiting a number of power amplifiers used by the first RF module based on the temperature of the first RF module (at least col. 7, lines 10-45 and col. 11, lines 5-35.  If the temperature of the main RF module is above the switch temperature threshold, then the system continues to use the secondary RF module for receiving and/or transmitting RF signals. In this case, the system waits for a predetermined time at step 440, and then repeats step 435.)
(fig.4, col.10, IL 5-30; when temperature of the main RF module exceed the switch temperature threshold, the controller switch to the RF module with lower frequency band).
For claim 12, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 11.  Frydman et al. disclose making the frequency band used for the wireless communication higher based on at least one of a period in which the wireless communication is performed in a low frequency band or the temperature of the first RF module (fig.4, col.10, IL 5-30; when temperature of the main RF module exceed the switch temperature threshold, the controller switch to the RF module with lower frequency band).
For claim 13, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 8.  Frydman et al. disclose wherein the determining whether to switch the RF modules comprises:  determining that switching of the RF modules is to be performed based on quality of the wireless communication when the temperature of the first RF module does not exceed the first threshold value (at least col. 14, line 55 to col. 15, line 35. The wireless device 802 may also include a signal detector 818 that may be used in an effort to detect and quantify the level of signals received by the transceiver 814. The signal detector 818 may detect such signals as total energy, energy per subcarrier 
For claim 9, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 8.  Frydman et al. disclose wherein the quality of the wireless communication comprises at least one of received power in the first RF module, received power in a back-end module that receives a down- converted signal from the first RF module, a reference signal received power (RSRP), a received signal strength indicator (RSSI), a reference signal received quality (RSRQ), or a signal to interference noise ratio (SINR) of the wireless communication (at least col. 14, line 55 to col. 15, line 35. The wireless device 802 may also include a signal detector 818 that may be used in an effort to detect and quantify the level of signals received by the transceiver 814. The signal detector 818 may detect such signals as total energy, energy per subcarrier per symbol, power spectral density and other signals. For example, the signal detector 818 may be used to determine an SNR, RSSI and/or C/I for each of the RF modules, as discussed above.  Examples of means for 
For claim 15, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 7.  Frydman et al. disclose wherein the selecting of the second RF module comprises: determining the second RF module based on temperatures of the plurality of RF modules and quality of the wireless communication provided by each of the plurality of RF modules (at least col. 14, line 55 to col. 15, line 35. The wireless device 802 may also include a signal detector 818 that may be used in an effort to detect and quantify the level of signals received by the transceiver 814. The signal detector 818 may detect such signals as total energy, energy per subcarrier per symbol, power spectral density and other signals. For example, the signal detector 818 may be used to determine an SNR, RSSI and/or C/I for each of the RF modules, as discussed above.  Examples of means for determining a link quality for each one of a plurality of radio frequency (RF) modules include at least one of the controller 150, or the processor 804. Examples of means for selecting a first one of the plurality of RF modules having a highest determined link 
For claim 16, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 7.  Frydman et al. disclose wherein the controlling of the second RF module comprises: setting the first RF module to be in a sleep mode when the first RF module and the second RF module are different from each other (fig.4, col.10, ll. 5-30; when temperature of the main RF module exceed the switch temperature threshold, the controller keep the first RF module in sleep mode, and switch to the RF module with lower frequency band).
For claim 18, the combination of Ponukumati et al., Frydman et al. and ASTERJADHI et al. disclose the wireless communication device of claim 8.  Ponukumati et al. disclose wherein the controlling of the second RF module comprises: controlling the second RF module in accordance with the second information when the first RF module and the second RF module are different from each other (at least [0065].   If the operating temperature of the second power amplifier 254 of the second transceiver chain 245 is not lower (i.e., is equal to or greater than) than the operating temperature of the first power amplifier 204 of the first transceiver chain 215 (450-N), the maximum transmit power limit (MTPL) of the first transceiver chain 215 of the first communications unit 120 and/or the second transceiver chain 245 of the second communications unit 125 may be reduced (465).)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yeh et al. (U.S. 20110263212) disclose the controlling method is provided for monitoring the operating temperature of the wireless device 100 when the second transmitter 1042 is transmitting the Bluetooth transmitting signal St2, or when both the first transmitter 1022 and the second transmitter 1042 are transmitting the WLAN transmitting signal St1 and the Bluetooth transmitting signal St2 respectively at the same time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  01/09/2021